


Exhibit 10.11

 

CRA INTERNATIONAL, INC. RESTRICTED STOCK AGREEMENT

 

Notification and Acceptance of Restricted Stock Award
Non-Employee Director Award Pursuant to Section 6.9 of the Plan

 

Pursuant to the CRA International, Inc. 2006 Equity Incentive Plan (the “Plan”),
the Director named below (hereinafter the “Holder”) has been granted
             shares (the “Restricted Shares “) of the Company’s Common Stock,
without par value (“Common Stock”), subject to the restrictions stated below and
in the Plan, on the condition that the Holder execute and deliver this
Agreement.

 

In accordance with the Plan, the Company is therefore pleased to offer you the
following Restricted Stock Award:

 

Grant Date:

 

[                                  ]

 

 

 

Director Name and Residential Address:

 

 

 

 

 

Number of shares of Common Stock granted in this Restricted Stock Award:

 

        shares of the Company’s Common Stock

 

 

 

Vesting Period:

 

Four years, with Twenty-five Percent (25%) of the Restricted Stock Award vesting
on each anniversary of the Grant Date.

 

 

 

Vesting Schedule:

 

Date

 

% Vested

 

 

 

[                              ]

 

25

%

 

 

[                              ]

 

50

%

 

 

[                              ]

 

75

%

 

 

[                              ]

 

100

%

 

This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”).  By signing below
you both accept this Restricted Stock Award and acknowledge that you have read,
understand, agree to and accept the terms and conditions of the Agreement set
forth below.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

Paul A. Maleh

 

{Insert Holder name}

President and CEO

 

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Agreement

 

The terms of this Agreement shall govern the Restricted Stock Award (the
“Award”) described in the attached Notification and Acceptance of Restricted
Stock Award (the “Notice”).  Capitalized terms used, but not defined, herein
shall have the meanings ascribed to them in the Notice.  The Company agrees to
issue the Restricted Shares to the Holder in consideration of the premises made
herein and for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, subject to the terms and conditions of the Plan and this
Agreement as follows:

 

1.             Vesting Schedule.  The interest of the Holder in the Restricted
Shares shall vest, as to one-fourth of the Restricted Shares, on the first
anniversary of the Grant Date, and, as to an additional one-fourth of the
Restricted Shares, on each succeeding anniversary thereof, so as to be 100%
vested on the fourth anniversary thereof, conditioned upon the Holder’s
continued service as a Director of the Company as of each vesting date. 
Notwithstanding the foregoing, the interest of the Holder in the Restricted
Shares shall vest as to 100% of the then unvested Restricted Shares upon the
Holder’s termination of service to the Company due to death or Disability.  As
used herein, the term “Disability” shall mean any condition, arising by reason
of ill health or otherwise, on account of which the Holder shall become unable
to perform services as a Director of the Company for a period of six (6)
consecutive months.

 

2.             Forfeiture of Restricted Shares.

 

(a)           The Restricted Shares may not be sold, pledged or otherwise
transferred until the Restricted Shares become vested in accordance with
Paragraph 1 hereof.  The period of time between the Grant Date and the date
Restricted Shares become vested is referred to herein as the “Restriction
Period” for each of such shares.

 

(b)           If service for the Company as a Director is terminated by the
Company for any reason (other than death or Disability), the balance of the
Restricted Shares that have not vested at the time of the Holder’s termination
of service shall be forfeited by the Holder and shall automatically be
transferred and returned to the Company.

 

3.             Escrow of Certificates.

 

(a)           Simultaneously with the execution of this Agreement, the Holder
shall deposit with the Company the certificates representing all of the
Restricted Shares and shall, promptly upon acquisition of any additional shares
of stock, property or securities described in Paragraphs 5 or 6 hereof, deposit
with the Company the certificates for such additional shares, such other
property, or instruments representing such securities.  Any such additional
shares, property or securities shall for all purposes be deemed Restricted
Shares under this Agreement.  To all certificates deposited by the Holder with
the Company, there shall be attached stock powers, duly executed by the Holder
in blank, constituting and appointing the Company his attorney to transfer such
stock on the books of the Company.  The Company shall hold such certificates and
stock powers for the purposes of this Agreement.  Notwithstanding anything to
the contrary herein, the Company may elect to have the Restricted Shares,
including, without limitation, any additional shares of stock, property or
securities described in Paragraphs 5 or 6

 

2

--------------------------------------------------------------------------------


 

hereof, issued in book-entry in the Company’s stock record books.  The Holder
shall continue to be the owner of the Restricted Shares despite such deposit and
stock powers or book-entry issuance and shall be entitled to exercise all rights
of ownership in such Restricted Shares, subject, however, to the provisions of
this Agreement.

 

(b)           In performing its duties under this Agreement, the Company shall
be entitled to rely upon any statement, notice, or other writing that it shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties and on other evidence or information deemed by it to be
reliable.  In no event shall the Company be liable for any action taken or
omitted in good faith.  The Company may consult with its counsel or counsel of
any of the other parties hereto and, without limiting the generality of the
preceding sentence, shall not be held liable for any action taken or omitted in
good faith on advice of such counsel.

 

It is further agreed that if any controversy arises, between the parties hereto
or with any third person, with respect to the Restricted Shares or any part of
the subject matter of this Agreement or its terms or conditions, the Company
shall not be required to take any actions in the premises, but may await the
settlement of any such controversy by final appropriate legal proceedings or
otherwise as it may require, notwithstanding anything in this Agreement to the
contrary, and in such event the Company shall not be liable for interest or
damages.

 

In the event that a dispute should arise with respect to the delivery, right to
possession, and/or ownership of the certificates, instruments or other property
held by the Company representing the Restricted Shares, the Company is
authorized to retain such certificates, instruments or other property, as well
as any other evidence relating thereto, in its possession, or any portion
thereof, without liability to anyone, until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but the Company shall be
under no duty whatsoever hereunder to institute or defend any such proceedings.

 

The provisions of this Paragraph 3(b) shall survive the expiration or earlier
termination of this Agreement.

 

4.             Restriction on Transfer.  Other than as set forth in the
preceding Paragraphs of this Agreement with respect to transfers to the Company,
the Holder shall not sell, assign, transfer, pledge, hypothecate, mortgage,
encumber or otherwise dispose of, voluntarily or involuntarily, by operation of
law or otherwise (collectively, “transfer”), any of the Restricted Shares or any
interest therein, unless and until such Restricted Shares are no longer subject
to forfeiture under Paragraph 2 and, accordingly, the Restriction Period with
respect to such shares has terminated.

 

5.             Stock Dividends and Certain Other Issuances and Payments.  If the
Company shall pay a stock dividend on the Common Stock, or be a party to a
merger, consolidation, capital reorganization or recapitalization in which,
while existing Common Stock remains outstanding, securities of the Company are
issued with respect to any of the Common Stock, the stock or other securities
issued in payment of such dividend, or issued in connection with such merger,
consolidation, capital reorganization or recapitalization, shall be added to,
and deemed part of,

 

3

--------------------------------------------------------------------------------


 

the Restricted Shares for all purposes of this Agreement.  If the Company shall
make a distribution of property other than cash or shares of Common Stock on any
of the Common Stock, or shall distribute with respect to the Common Stock
securities of another corporation, such property or securities shall be added
to, and deemed part of, the Restricted Shares for all purposes of this
Agreement.  All references in Paragraph 3 hereof to “additional shares of stock,
property or securities described in this Paragraph 5 or Paragraph 6 hereof,” to
“certificates” and to “stock powers” shall be deemed to include, without
limitation, reference to any shares, property or securities issued or
distributed, as applicable, as described in this Paragraph 5 or Paragraph 6
hereof, to certificates or instruments representing any such shares or
securities, and to stock powers for such certificates or appropriate instruments
of transfer for such instruments, respectively.  In the event of any dividend,
merger, consolidation, capital reorganization, recapitalization or distribution
described in this Paragraph 5, any unvested Restricted Shares shall remain
subject to forfeiture as set forth herein, but the provisions hereof shall be
appropriately adjusted by the Company so that they will continue to apply with
similar effect to any new Restricted Shares resulting from such dividend,
merger, consolidation, capital reorganization, recapitalization or distribution.

 

6.             Stock Splits, Recapitalizations and Other Events.  If the
outstanding shares of the Common Stock shall be subdivided into a greater number
of shares or combined into a smaller number of shares, or in the event of a
reclassification of the outstanding shares of Common Stock, or if the Company
shall be a party to any merger, consolidation, recapitalization or capital
reorganization in which securities are issued in exchange for the Restricted
Shares, there shall be substituted for the Restricted Shares hereunder such
amount and kind of securities as are issued in such subdivision, combination,
reclassification, merger, consolidation, recapitalization or capital
reorganization with respect to the Restricted Shares outstanding immediately
prior thereto and, thereafter, such securities shall for all purposes be deemed
the Restricted Shares hereunder.  In any such event, the unvested Restricted
Shares shall remain subject to forfeiture as set forth herein, but the
provisions hereof shall be appropriately adjusted by the Company so that they
will continue to apply with similar effect to such new Restricted Shares.

 

7.             No Transfer in Violation of Agreement.  The Company shall not be
required to transfer any of the Restricted Shares on its books that shall
purportedly have been sold, assigned or otherwise transferred in violation of
this Agreement, or to treat as owner of such shares, or to accord the right to
vote as such owner or to pay dividends to, any person or entity to which any
such shares shall purportedly have been sold, assigned or otherwise transferred
in violation of this Agreement.  It is expressly understood and agreed that the
restrictions on transfer imposed by this Agreement shall apply not only to
voluntary transfers but also to involuntary transfers, by operation of law or
otherwise.  The Holder shall pay all legal fees and expenses of the Company
arising out of or relating to any purported sale, assignment or transfer of any
Restricted Shares in violation of this Agreement.

 

8.             Legend.  The certificates representing any shares of the
Restricted Shares to be issued to the Holder that are subject to forfeiture
shall have endorsed thereon, in addition to any other legends thereon, legends
substantially in the following form:

 

The securities represented by this certificate are subject to restrictions on
transfer and forfeiture to the Corporation, as set forth in a restricted stock
agreement between the

 

4

--------------------------------------------------------------------------------


 

Corporation and the registered holder hereof, a copy of which will be provided
to the holder hereof by the Corporation upon written request and without charge.

 

9.             Severability.  If any provision of this Agreement shall be
determined to be invalid, illegal or otherwise unenforceable by any court of
competent jurisdiction, the validity, legality and enforceability of the other
provisions of this Agreement shall not be affected thereby.  Any invalid,
illegal or unenforceable provision of this Agreement shall be severable, and
after any such severance, all other provisions hereof shall remain in full force
and effect.

 

10.          Equitable Relief.  The Holder acknowledges that money damages alone
will not adequately compensate the Company for breach of any of the Holder’s
covenants and agreements herein and, therefore, agrees that in the event of the
breach or threatened breach of any such covenant or agreement, in addition to
all other remedies available to the Company, at law, in equity or otherwise, the
Company shall be entitled to injunctive relief compelling specific performance
of, or other compliance with, the terms hereof.

 

11.          Tax Matters.  The Holder will be liable for any and all taxes,
including, without limitation, withholding taxes, arising out of the grant or
the vesting of the Restricted Shares hereunder, and shall be solely responsible
for obtaining such tax treatment of the Restricted Shares and of Holder’s
receipt thereof as the Holder may desire, including, without limitation, any
timely filing of an election under Section 83(b) of the Internal Revenue Code of
1986, as amended.

 

(a)           The Holder will provide the Company with all information that the
Company shall request in connection with the Holder’s receipt of the Restricted
Shares, and any subsequent sale(s) or other disposition(s) thereof, in order for
the Company to satisfy tax, accounting and securities laws reporting and other
regulatory requirements.  Information with respect to sale(s) or disposition(s)
of Restricted Shares by the Holder should be delivered to the Company before the
end of the month within which they occurred.  Information should be provided to
the attention of the Company’s General Counsel or, in his absence, to its Chief
Financial Officer.

 

(b)           Any other provision of this Agreement to the contrary
notwithstanding, the Holder shall defend, indemnify and hold the Company
harmless from and against any and all damages, costs, expenses, fines,
penalties, reasonable attorney’s fees and claims of every kind or nature arising
from the Holder’s failure to provide any information required hereunder or to
pay any tax amounts promptly and when due.

 

(c)           Section 83(b) Tax Election.  The Holder acknowledges that the
Company has advised the Holder of the possibility of making an election under
Section 83(b) of the Code with respect to the Restricted Shares.  The Holder
should consult with his or her tax advisor to determine the tax consequences of
acquiring the Restricted Shares and the potential advantages and potential
disadvantages of filing the Section 83(b) election in light of the Holder’s
individual circumstances.  The Holder acknowledges that it is his or her sole
responsibility, and not that of the Company or any of its subsidiaries, to file
a timely election under Section 83(b) and that the right to make such an
election will be lost if notice of such election is not timely filed.

 

5

--------------------------------------------------------------------------------


 

(d)           Holder shall, no later than the date as of which the value of any
Restricted Shares first becomes includable in the gross income of the Holder for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Company regarding payment of any Federal, state, local
and/or payroll taxes of any kind required by law to be withheld as a result
thereof.  The Company and its affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Holder.

 

12.          Notices.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given (a) upon
personal delivery, (b) on the first business day after being sent by express
mail or a nationally recognized overnight courier service, (c) upon transmission
by facsimile with receipt confirmed, or (d) on the third business day after
being sent by registered or certified mail, return receipt requested, postage
prepaid.  To be effective, any such notice shall be addressed, if to the
Company, at its principal office, and if to the Holder at the last address of
record on the books of the Company or at such other address as such party may
designate by ten (10) days prior written notice to the other party hereto.

 

13.          Benefit of the Agreement.  The rights and obligations of the Holder
hereunder are personal to the Holder and, except as otherwise expressly provided
herein, such rights and obligations may not be assigned or delegated by the
Holder without the prior written consent of the Company.  Any assignment or
delegation of such rights and obligations of the Holder absent such consent
shall be void and of no force or effect.  This Agreement shall inure to the
benefit of, and be binding upon, the legal representatives, successors and
assigns of the Company and the heirs, legal representatives, successors and
permitted assigns of the Holder, subject to the restrictions on transfer set
forth herein.  The rights and remedies of the Company hereunder shall be
cumulative and in addition to all other rights and remedies the Company may
have, at law, in equity, by contract or otherwise.  No modification, renewal,
extension, waiver or termination of this Agreement or any of the provisions
herein contained shall be binding upon the Company unless made in writing and
signed by a duly authorized officer of the Company.

 

14.          Choice of Law and Forum.  This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of The
Commonwealth of Massachusetts without regard to its principles of conflicts of
laws.  All litigation arising from or relating to this Agreement shall be filed
and prosecuted before any court of competent subject matter jurisdiction located
in Boston, Massachusetts.  The Holder consents to the jurisdiction of such
courts over him, stipulates to the convenience, efficiency and fairness of
proceeding in such courts, and covenants not to allege or assert the
inconvenience, inefficiency or unfairness of proceeding in such courts.

 

15.          Fractional Shares.  Any fractional shares resulting from a
computation of the vested Restricted Shares made pursuant to Paragraph 2 hereof
shall be rounded down to the nearest whole share.

 

16.          No Right To Employment/Provide Services.  Nothing contained in this
Agreement shall be construed as giving the Holder any right to be retained in
any position as an employee of, or to provide or continue to provide services
to, the Company.

 

6

--------------------------------------------------------------------------------


 

17.          Entire Agreement.  This Agreement, the Plan and the other documents
referred to herein constitute the entire agreement between the parties with
respect to the subject matter of this Agreement, and supersede all prior
agreements and understandings, written and oral, with respect thereto.

 

18.          Construction.  The genders and numbers used in this Agreement are
used as reference terms only and shall apply with the same effect whether the
parties are of the masculine, neuter or feminine gender, corporate or other
form, and the singular shall likewise include the plural.

 

*              *              *

 

7

--------------------------------------------------------------------------------
